Supreme Count
OF
Nevana

  

(0) IM7A <>

IN THE SUPREME COURT OF THE STATE OF NEVADA

DAVID MAFFIT, No. 84187
Petitioner.

vs.

THE EIGHTH JUDICIAL DISTRICT
COURT OF THE STATE OF NEVADA,
IN AND FOR THE COUNTY OF

 

CLARK: AND THE HONORABLE FILED
MONICA TRUJILLO, DISTRICT

JUDGE, MAR 21 2022
Respondents,

ELIZABETH A. BROWN

and CLERK pe om
THE STATE OF NEVADA, or cil

Real Party in Interest.

 

 

 

ORDER DENYING PETITION

This is an original petition for a writ of mandamus and/or
prohibition challenging a district court order denying mandamus and/or
prohibition relief in which petitioner sought dismissal of the criminal
complaint and requested a jury trial.

Having considered the petition and supporting documentation,
we are not convinced that our extraordinary and discretionary intervention
is warranted because petitioner has not demonstrated that a direct appeal
from a judgment of conviction would not be “a plain, speedy and adequate
remedy in the ordinary course of law.” NRS 34.170; NRS 34.330; Pan v.
Eighth Judicial Dist. Court, 120 Nev. 222, 228, 88 P.3d 840, 844 (2004)
(observing that the party seeking writ relief bears the burden of showing
such relief is warranted); Smith v. Eighth Judicial Dist. Court, 107 Nev.
674, 677, 818 P.2d 849, 851 (1991) (recognizing that writ relief is an

 
extraordinary remedy and that this court has sole discretion in determining

whether to entertain a writ petition). Accordingly, we

ORDER the petition DENIED.

   

eet! e n-
ma 8 A Cheetah
ay

 

 

Parraguirre uv
pNerbcb, 5
Hardesty

Ab ge LJ.

Stiglich

ec: Hon. Monica Trujillo, District Judge
The Pariente Law Firm, P.C.
Attorney General/Carson City
Clark County District Attorney
Eighth District Court Clerk

SuPREME COURT
oF
NEVADA

(0) 1997A EID 9